Citation Nr: 1715378	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO. 10-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2. Entitlement to service connection for a bilateral eye disorder.

3. Entitlement to service connection for a disorder manifested by chest pain.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1977 to June 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Waco, Texas. 

The Veteran requested a hearing before the Board in September 2010. However, the Veteran cancelled that request in December 2012 and October 2013 correspondence. 

In June 2015, prior to certification of this appeal to the Board, the RO granted several claims which had also been appealed. These include claims of entitlement to service connection for a neck/cervical spine disorder, sleep apnea, a left middle finger disorder, a left shoulder disorder, a right hand/wrist disorder, and a left ankle disorder. The RO's action granted the full benefit sought and has resolved the appeal as to those issues.

In May 2016, after reopening the claim of entitlement to service connection for an eye disorder, the Board remanded the three issues listed on the title page for additional evidentiary development. That portion of the appeal has since been returned to the Board for further appellate action. 

In May 2016, the Board also remanded issues which were subsequently granted by the RO, in October 2016, and November 2016. Those issues were entitlement to service connection for multiple chemical sensitivity (granted as vasomotor rhinitis), and a left lung granuloma. The RO's action granted the full benefits sought and has resolved the appeal as to those issues.

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case, but he included a blanket waiver of regional office review in November 2016 for all future submissions regarding this appeal.


FINDINGS OF FACT

1. The Veteran's current right shoulder disorder is not related to service or to any service-connected disability; arthritis did not become manifest to a degree of 10 percent or more within one year of service separation.

2. The Veteran has refractive error, astigmatism, presbyopia, dry eye syndrome, torn retinas, and visual field constriction, which are not related to service or to any service-connected disability.

3. The Veteran has chest pain which is not related to service or to any service-connected disability.


CONCLUSIONS OF LAW

1. A right shoulder disorder was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to, a result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2016).

2. A bilateral eye disorder was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2016).

3. A disorder manifested by chest pain was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a disability manifested by chest pain, a bilateral eye disorder, and a right shoulder disorder. He has asserted direct service incurrence for each disorder, and has also asserted secondary incurrence, due to other service-connected disabilities. The Board has also considered presumptive provisions as appropriate.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is included among the enumerated chronic diseases, as is cardiovascular-renal disease. Service connection is already in effect for cardiomyopathy and hypertension. Atypical chest pain, arrhythmia, costochondritis, intercostal neuritis, refractive error, astigmatism, dry eye syndrome, visual field constriction, and retinal tears, are not included, nor are non-arthritic joint disorders such as rotator cuff tears. 

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

In order for shoulder arthritis to have become manifest to a degree of 10 percent on the basis of limited motion, (1) there must be evidence to substantiate that abduction or flexion are limited at least to shoulder level, or (2) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion." See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2016).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).

The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2). 

The Veteran in this case served in the Persian Gulf during the Gulf War. Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Functional gastrointestinal disorders (excluding structural gastrointestinal diseases); Any diagnosed illness that the Secretary determines warrants a presumption of service-connection; or Any other illness that the Secretary determines meets the following criteria for a medically unexplained chronic multisymptom illness. Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability shall be considered service connected for purposes of all laws of the United States. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4). 

The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2021. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Right Shoulder Disorder

The Veteran is seeking service connection for a right shoulder disorder on the basis that it was directly incurred in service or that it is related to a service-connected right hand disorder. 

Service treatment records reveal no diagnosis of, or treatment for, right shoulder symptoms or complaints. A March 19, 1991, Clinic Note reveals complaint of pain in the left shoulder. However, there is no reference to the right shoulder. 

A January 28, 1980, Clinical Note reveals the Veteran's complaint of low back pain since the prior night. The Veteran reported he fell on his back. He did not report complaints regarding either shoulder.

A June 20, 1989, Periodic Examination reveals normal findings for the upper extremities (strength, range of motion). 

A February 22, 1997, Retirement Examination reveals normal upper extremities (strength, range of motion). A February 22, 1997, Report of Medical History reveals a negative response (no history of, or current) painful or trick shoulder. 

The Veteran filed his initial disability claim in July 1997. There, he claimed a heart condition "1st AV Blk" headaches, gastroesophageal reflux disease (GERD), Tray syndrome, hemorrhoids, a bilateral knee condition, a bilateral foot condition, a sinus condition, a vision condition, and a skin condition. He did not mention a right shoulder condition. 

An April 2008 VA Form 21-4138 (Statement in Support of Claim) reveals the Veteran's account (set out in detail above) that a large metal object struck him in the head causing "the joint in my face and neck to jam." He also asserted that this incident caused pain in both shoulders. This is the first claim regarding the right shoulder.

A March 24, 2009, Clinical Note from Beaumont Army Hospital reveals complaints of an over 6 month history of persistent pain in the right shoulder without history of trauma. The examiner assessed mild degenerative changes of the acromioclavicular joint (VBMS record 08/11/2009).

An April 30, 2009, magnetic resonance imaging (MRI) of the right shoulder reveals findings consistent with tendinosis, spurring, arthropathy, a superior labral tear from anterior to posterior (SLAP) lesion, cartilaginous loss, and anterior labral tear (VBMS record 08/11/2009).

A June 18, 2009, Examination Report from J. Dickason, M.D., reveals complaints of pain and tenderness in both shoulders. The Veteran asserted that "he fell at work when he was in the armed services in 1991 injuring both of his shoulders. Since that time he has been in and out of the clinic being seen for pain and tenderness in his shoulders." MRI of his right shoulder showed a tear of the rotator cuff, acromioclavicular-type changes with impingement, labrum and biceps pathology and impingement.

A VA examination dated July 2014 addressed both shoulders to some extent, but the RO requested an opinion regarding the left shoulder only. The report reveals the Veteran's account that, in March 1995, he had soreness in both shoulders, but mainly the left, for 1 week after he fell. According to this account, he saw a doctor and had X-rays which were normal and he was diagnosed with left rotator cuff strain, and was given pain medication, after which it got better. The examiner noted that service treatment records showed no chronic diagnosis or treatment for a bilateral shoulder condition, yet the Veteran claimed his shoulder pain never went away while in service. He denied a shoulder injury after service. In 2009, he had an MRI of the left shoulder which showed mild AC joint arthropathy with mild medial outlet impingement. At the time of the examination, he was reporting constant bilateral shoulder pain no matter what he was doing. 

The report of a VA Joints Examination dated May 2016 reveals the Veteran's report that his right shoulder was injured in 1983 and that he had been on Naproxen since then. In March 2009, an MRI and X-rays revealed arthritis of the AC joint and severe cartilage loss of the shoulder joint. In 2015, another MRI revealed a partial supraspinatus tear and anterior labral tear and AC joint arthritis again. He had surgery on the right to repair the rotator cuff and to cut off the distal clavicle (Mumford Procedure) and subsequent physical therapy for some 5 weeks. The condition remained the same. The Veteran reported pain with range of motion. 

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness. The rationale was that the examiner could find no accounting of an injury to the right shoulder during active duty in spite of anecdotal recounting of such in other evaluations. As such, the service treatment records did not support any relation of an active duty injury to the current right shoulder diagnoses. 

The examiner also opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected condition (right hand). The rationale was that the Veteran's hand injury involved a crushing mechanism which fractured at least two bones and tore interconnecting ligaments. The true degree of injury to the hand was not known for years and resulted in considerable weakness and pain with use. According to the examiner, such an injury and resultant weakness would be very unlikely to allow use of the hand in a sufficiently robust manner needed to injure the same arm's shoulder. On the contrary, it would tend to limit or prevent injury to the shoulder. 

The examiner could not establish a baseline for aggravation by service-connected condition because the hand injury antedated the shoulder injury by 23 years. Since the hand injury was present from the time of onset of the claimed shoulder disability, its influence, or lack thereof, cannot be separated from the actual evolution of the shoulder disability itself.

After a review of all of the evidence, the Board finds that a current right shoulder disorder is not etiologically related to service or to any service-connected disability. 

Regarding the Gulf War provisions, the Veteran's symptoms have been attributed to known diagnoses which are not among the unexplained chronic multisymptom illness. Therefore, those provisions are not applicable. 

Regarding the presumption of service connection for arthritis, while there is evidence of current arthritis, such was not noted during service or within the presumptive period. 

The United States Court of Appeals for Veterans Claims (Veterans Court) and Federal Circuit have interpreted the requirement of notation in service under 38 C.F.R. § 3.303(b). The Federal Circuit held that the natural reading of "the condition noted during service" is a condition indicative of a chronic disease, but not dipositive, i.e., not sufficiently indicative to demonstrate that the chronic disease is shown to be chronic at the time of service or within the presumptive period. Walker, 708 F.3d at 1339. Although notation during service does not require documentary evidence, i.e., medical reports, it does require competent evidence. Id, at 497. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board observes that establishing the presence of degenerative arthritis, osteoarthritis, or traumatic arthritis to a degree of 10 percent or more requires X-ray evidence. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (both requiring X-ray evidence of arthritis). Therefore, for these types of arthritis to be noted during service, medical evidence is required. While a layperson is competent to describe symptoms, a layperson is not competent establish the presence of arthritis as either a chronic or subchronic diagnosis. 

As set out above, the Veteran was never treated for his right shoulder during service. X-rays of the right shoulder were never taken during service. Thus, there is no competent evidence of the presence of arthritis during service. There is also no competent evidence of the presence of arthritis within one year of service separation. Consistent with the reasoning expressed above, arthritis was neither established nor noted during service or during the presumptive period. Accordingly, the presumption of service connection for chronic arthritis and the provisions regarding continuity of symptomatology do not apply. 

While this alone does not foreclose the establishment of service connection on a direct basis, see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), the Board finds that there is no etiologic relationship between a current right shoulder disorder and any injury or disease during service. There is no documented right shoulder injury or disease during service. However, the Veteran sustained other musculoskeletal injuries during service, and he now contends that his right shoulder disorder was also incurred in those injuries. 

While the Board has expressed the Veteran's assertion generally, the Board notes that the Veteran's account of the onset of right shoulder symptoms has not been consistent. The Board finds that these inconsistencies are material. At service separation, he reported no history of, or current painful or trick shoulder. This is affirmative evidence that he had no significant right shoulder symptomatology at that time. It is also consistent with the normal clinical findings at service separation. In essence, nothing was claimed, and nothing was found. 

The Veteran subsequently asserted that he injured his right shoulder in a fall onto his back in January 1980. He also complained of left shoulder pain in March 1991. In a June 2010 account, he stated that these "falls" also caused trauma to the right shoulder and prematurely accelerated development of arthritis in the right shoulder. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the contemporaneous nature of the statement of medical history at discharge is significant. 

Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care." Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented his account, he was seeking VA benefits. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate his experience of right shoulder pain as he remembers it. Thus, his competency is not at issue with regard to recounting pain in service. Rather, it is the credibility of the account presented in furtherance of this claim which the Board finds is lacking. Simply put, the report of medical history at separation from service, which is consistent with the contemporaneous examination results, is more convincing than the Veteran's later statements made in support of a claim for monetary benefits, which are inconsistent with those results. 

The Board also notes that the initial service connection claim, filed within one year of service separation, did not include a right shoulder claim, though it included 10 other claims, including multiple musculoskeletal claims. While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a claimant takes action regarding other claims, it is reasonable to expect that he is presenting all issues for which he is experiencing significant symptoms. In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure with respect to multiple other disorders. In such circumstances, it is reasonable to expect a complete reporting. Thus, in this instance, the Veteran's inaction regarding a claim for a right shoulder disorder, when viewed in the context of his action regarding multiple other claims and the normal examination findings several months prior, may reasonably be interpreted as indicative of the lack of right shoulder symptomatology at that time.

There is no medical opinion that purports to relate any current right shoulder disorder either to service or to a service-connected disability. As set out above, the May 2016 VA examiner found against any relationship between the right shoulder disorder and the service-connected right hand disability. The only evidence of such a relationship are the Veteran's lay assertions. 

Here, the Board has determined that the onset of a right shoulder disorder was temporally remote from service, and that the Veteran's assertions to the contrary are not credible. The Board finds that relating a current diagnosis of a right shoulder disorder to a temporally remote incident in service, or to a service-connected right hand disability, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires medical knowledge and training. Accordingly, the Veteran's lay statements are not competent evidence of etiology in this instance.

In summation of the Board's findings, the Veteran has a right shoulder disorder, which is attributable to a known diagnosis, and which is not related to service or to any service-connected disability. Arthritis was not established or noted, and did not become manifest to a degree of 10 percent or more, in service, or within one year of service separation. In light of these findings, the Board concludes that service connection for a right shoulder disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Eye Disorder

Service connection for a bilateral eye disorder is being sought on the basis that it was directly incurred in service. The Veteran first attributed the disorder to a head injury where a metal weight struck his head. However, he has more recently asserted that he was struck by rock, and alternatively, by a ricochet bullet. 

Service treatment records reveal treatment for eye pain and loss of vision on multiple occasions. 

A February 24, 1978, Clinical Note reveals complaint of headache and eye pain with an assessment of sinusitis. 

A November 2, 1982, Clinical Note reveals complaint of nausea, vomiting, and diarrhea for 7 hours. The Veteran reported a headache for 4 hours, dizziness, light headedness, and stomach pain. The assessment was probably gastric viral infection. A portion of the examination form included what was titled an algorithm summary. The examiner used a circle with a slash (/) to indicate no head trauma, no severe pain, no bloody stool/vomit, no pregnancy, and not more than 1 week (VBMS record 03/16/2010 at 1). See also Medical Abbreviations: 15,000 Conveniences at the Expense of Communications and Safety, 354 (10th Ed., 2001).

A July 19, 1983, Ophthalmology Clinic Note reveals the Veteran reported being hit in the head with metal weight on the left temple. He complained of problems with visual depth perception and a "rainy" illusion. Funduscopic examination was within normal limits for both eyes. The examiner assessed a normal ophthalmoscopic examination (VBMS record 03/16/2010 at 5). 

A February 18, 1984, Emergency Department Note reveals complaint of redness in both eyes for 3-4 days. The assessment was conjunctivitis, probably viral. 

An August 9, 1985, Clinic Note reveals complaint of pinkness in right eye with swelling and slight drainage and no history of trauma. The assessment was hemorrhagic conjunctivitis. The examiner prescribed ointment. 

A June 20, 1989, Periodic Examination reveals normal findings for the eyes (visual acuity and refraction). 

An August 16, 1996, Clinic Note reveals complaint of temporary loss of vision for 15-20 seconds the previous Saturday. The Veteran complained of pain in both eyes at the lateral edges. He reported a family history of glaucoma. The examination was normal. The Veteran's vision was 20/20. The assessment was a transient visual loss. The examiner observed that the cause could be hunger or low blood pressure, but he was "OK now." 

A February 22, 1997, Service Separation Examination reveals normal eyes (visual acuity and refraction). A February 22, 1997, Report of Medical History reveals a positive response to history of eye trouble.

The Veteran filed his initial disability claim in July 1997. There, he claimed an unspecified vision condition. 

The report of a VA Eyes Examination dated February 1999 reveals the Veteran's report that he was struck with a rock in his left eye in approximately 1982 or 1984 but received no significant treatment at that time. He denied a history of ocular surgery. The examiner assessed a normal ophthalmoscopic examination, normal inspection, normal applanation tension, and normal biomicroscopy. The diagnosis was presbyopia.

The Board observes that presbyopia is "hyperopia and impairment of vision due to advancing years or to old age." Hyperopia is an "error of refraction." Thus, presbyopia is by definition a type of refractive error. See Dorland's Illustrated Medical Dictionary 1534, 904 (31st ed. 2007). 

The report of a VA Headaches Examination dated September 1999 reveals the Veteran's statement that he experiences eye pain in association with headaches.

A July 24, 2002, Eye Consultation reveals complaint of blurred near vision. The optometrist recommended bifocals (VBMS record 05/04/2004 at 23).

The report of a VA General Medical Examination dated February 2004 reveals the examination of the eyes was essentially unremarkable.

An April 2008 VA Form 21-4138 (Statement in Support of Claim) reveals the Veteran's account that: 

on July 19, 1983, while at the rifle range in Germany, one of the large metal targets, weighing about 150 to 200 pounds that rise above the ground holding the silhouette that would be fired at, the pulley slipped and the metal target came down striking me in the head. I had my helmet on which took the direct hit but the driving impact knocked me down to one knee and almost out. The angle and weight of the blow cause the joint in my face and neck to jam. I went to the Troop Clinic, which referred me to the ophthalmology clinic at the 98th General Hospital in Nurnberg, Germany, because I was having trouble with my vision. My depth perception was off and everything appeared to be cloudy because of the impact I had received to my head. 

A July 14, 2009, VA Traumatic Brain Injury Note reveals the Veteran's account that:

I was standing in a pit below the firing range when someone released the target (on a pulley system) that weighed approximately 100 pounds and it hit me on the head. I was wearing a helmet but it knocked me down to the ground and everything went blurry...I got some assistance to stand up and then I sat down...I am not sure if I went unconscious...I did not go for medical attention at that time.

The examiner noted that the Veteran produced a document showing that on November 2, 1982, he sought medical assessment in a military clinic for complaints of "headache, neck pain, diarrhea, vomiting, dizziness, stomach pain, and light-headed feelings." This visit produced a diagnostic opinion of probable gastric viral infection (VBMS record 08/06/2009).

A March 31, 2008, Beaumont Army Medical Center Note reveals complaints of mild straining with a bowel movement the prior night, resulting in pain/pressure to right eye which has continued. Pain intensified with bowel movement again this morning. Sclera remained white. No swelling was noted. Upper eyelids were slightly tender with palpation. Pain with movement of the eyeball was noted. No changes in vision were noted. Intermittent headaches were reported but Veteran stated that he had chronic migraines and does not think the headaches are related to current symptoms (no headache at this time). No confusion, dizziness, or weakness were reported. The examiner assessed eye pain (VBMS record 03/16/2017 at 13). 

An April 1, 2008, Beaumont Army Medical Center Note reveals complaint of pain in the right eye that started 3 weeks prior with sensation of dryness. The examiner assessed a normal eye examination (VBMS record 03/16/2010).

The report of a VA Eyes Examination dated September 2012 reveals diagnoses of dry eye syndrome, mild hyperopia, and presbyopia.

The report of a VA Eyes Examination dated July 2014 reveals complaint of getting severe pain/pressure in one or both eyes, becoming sensitive to touch, which can last for hours to 1-2 days, occurring approximately 2 times per month over many years. The Veteran did not notice associated blurry vision. He had a history of migraine headaches for years; a history of severe eye pain as if his eye was "popping out" when having bowel movements; a history of traumatic brain injury when hit with a weight on the right temple; there were no recent episodes of amaurosis fugax. He also complains that he feels he has to struggle and concentrate when walking, especially on steps. For example, when walking in post-exchange food court, the polished floor seems like a sheet of ice and he needs support. He also has trouble walking in Las Vegas at night. He can feel off-balance or gets a spinning feeling. He also feels he can bump into things, and this has been occurring for years. He stated a recent MRI of the brain was normal and computed tomography (CT) scans have been normal. 

The examiner observed that, other than refractive error of both eyes, correctable with glasses to excellent visual acuity, there is no vision/eye impairment (including visual field loss) evident from an old traumatic brain injury event and/or conjunctivitis. There was no objective ocular reason for any of his visual symptoms, other than perhaps having difficulty walking with the progressive bifocal lenses. The previous episodes of conjunctivitis had completely resolved without residual effect. The examiner noted, incidentally, that the complaints of severe eye pain were related to migraine headaches without an ocular etiology evident. Also, the Veteran was diagnosed as a glaucoma suspect in December 2012, which has nothing to do with severe eye pain, traumatic brain injury, and/or conjunctivitis. The examiner summarized that, regarding vision/eye impairment from traumatic brain injury, there is none evident. In addition, there is no vision/eye impairment from the previous conjunctivitis episodes. Therefore, there is still no disabling or visually (central and/or peripheral visual field) impairing eye condition present. 

The report of a VA Eyes Examination dated January 2015 reveals the Veteran's report of head trauma in 1983 with history of sudden visual loss for a few seconds, the last one in 1996. He currently complains of dry eyes and deep bilateral eye pain. The examiner diagnosed peripheral visual field constriction, bilaterally, but no visual field loss. The examiner found "No" to a list of other eye conditions, including conjunctivitis, glaucoma, and retinal conditions. The examiner opined the claimed condition "Vision Impairment" was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness. The rationale was that current eye pain was due to sinus infection and not related to military service. Conjunctivitis does not cause visual impairment, because the conjunctiva has no relation to vision; it is just a protective layer over the sclera. The examiner also found no aggravation of the claimed condition by a service-connected condition. 

A medical opinion was obtained for the eyes in June 2016. The examiner opined that the claimed conditions are less likely than not (50 percent or greater probability) incurred in or caused by a superimposed injury. The rationale was that the Veteran's diagnosed condition is a normal eye change that can happen any time during life, but it is not caused by a service injury. The examiner also opined the Veteran's astigmatism is less likely than not (50 percent or greater probability) incurred in or caused by his period of service or is otherwise related to his period of service. The rationale was that this condition was a normal eye change that can happen any time during life but it is not caused by a service injury. The examiner opined that the Veteran's eye conditions are less likely than not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected traumatic brain injury. The rationale was that the diagnosed conditions are normal eye changes that can happen any time during life but are not caused by a traumatic brain injury.

Subsequent to the VA examination, the Veteran submitted additional medical evidence. An August 26, 2016, Ophthalmology Examination includes diagnoses of dry eye syndrome of the bilateral lacrimal gland, and unspecified retinal break left eye (VBMS record 11/25/2016).

A September 19, 2016, Clinic Note reveals the Veteran was there for a 4-week follow up for a retinal break in both eyes (VBMS record 11/25/2016).

An October 24, 2016, Clinic Note reveals a retinal break of the right eye; stable; no new holes, tears, or detachments. The diagnosis was bilateral retinoschisis (VBMS record 11/25/2016).

After a review of all of the evidence, the Board finds that no current eye disorder is etiologically related to service or to any service-connected disability. In so finding, the Board acknowledges that the Veteran has a current eye disorder, and that he has repeatedly complained of eye symptoms during the period of this claim. He also repeatedly complained of eye symptoms in service. However, a preponderance of the evidence is against any etiologic relationship between an injury or disease in service and his current eye disorder. 

Regarding the Gulf War provisions, the Veteran's symptoms have been attributed to known diagnoses which are not among the unexplained chronic multisymptom illness. Therefore, those provisions are not applicable.

The Board notes that none of the diagnosed eye disorders are included among the presumptive chronic disabilities listed under 38 C.F.R. § 3.309(a). Accordingly, the presumption of service connection and the provisions regarding continuity of symptomatology are not for application. 

It is in large part due to the Veteran's consistent efforts to obtain treatment for eye complaints that the Board is convinced of its conclusion. His eyes and vision were repeatedly examined during service and over the decades after service. Until quite recently, he was consistently found to have no eye conditions other than conditions characterized as refractive error. 

Under VA law, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part III, Subpart iv, Chapter 4, Section B.

While the Veteran has current eye pain associated with headaches and sinusitis, service connection is already in effect for headaches and sinusitis. The rating for those disabilities is not before the Board. 

While the Veteran had an episode of viral conjunctivitis in service, the July 2014 opinion is that this was an acute infection which resolved without residual disability. 

While the Veteran was diagnosed with transient visual loss in service, the word "transient" does not suggest a chronic disability. Moreover, the service examiner concluded that he was okay at the time of the examination. 

While the Veteran was struck in the head by a weight during service, and he has, after service, asserted that an eye was struck by a rock in 1982 or 1984, and that an eye was struck by a bullet in 1983, to the extent these later unconfirmed assertions are true, there is no medical opinion relating any current eye disorder to any of those events. Indeed, as recently as the July 2014 examination, there were no eye disorders other than refractive error. The June 2016 opinion was that no current eye disability was superimposed upon refractive error because the conditions he has currently were normal results of aging. 

Regarding the 2012 diagnosis of dry eye syndrome and the January 2015 diagnosis of visual field constriction, there is no opinion relating those diagnoses to service. Indeed, at the time of the July 2014 examination, there was no visual field constriction present. 

Regarding the 2016 diagnosis of retinal tears, this comes 20 years after service, and there is no medical opinion that purports to relate this diagnosis to service.

The Veteran is competent to describe symptoms such as eye pain. In some circumstances, such as where he has received a recent blow to the eye, or where a foreign object is found in the eye, he may be competent to establish the cause of eye pain. However, he is not competent to distinguish among the established diagnoses in this case as to the cause of such symptoms. Here, the presence of eye pain is not disputed. However, the competent medical evidence has related those symptoms to service-connected disabilities, the ratings for which are not on appeal. 

The situation with respect to these disabilities is distinguished from that contemplated under 38 C.F.R. § 3.310. Here, there is no distinct non-service-connected eye disorder that is proximately due to, a result of, or aggravated by a service-connected disability. Rather, the symptom of eye pain is considered a symptom associated with sinusitis and chronic headaches and is encompassed by the grant of service connection for those disabilities. 

In summation of the Board's findings, the Veteran has known diagnoses of refractive error, astigmatism, presbyopia, dry eye syndrome, torn retinas, and visual field constriction, which are not related to service or to any service-connected disability. In light of these findings, the Board concludes that service connection for a bilateral eye disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Chest Pain

In seeking service connection for a disorder manifested by chest pain, the Veteran asserts a direct service-incurrence theory of etiology. 

Service treatment records reveal the Veteran was treated on numerous occasions for complaints of chest pain, which were not attributable to any diagnosis. 

An August 9, 1984, Aid Station Note reveals complaint of chest pain reproduced with palpation of the left pectoral muscle. The examiner assessed chest wall pain, presumptive muscular etiology. 

A November 20, 1987, Clinic Note reveals complaint of retrosternal chest pain, worse with upper extremity movements and taking deep breaths. An electrocardiograph (EKG/ECG) was assessed as within normal limits. A chest X-ray was assessed as within normal limits except for a slightly enlarged heart. 

A June 20, 1989, Periodic Examination reveals normal findings for the chest. 

A March 21, 1990, Clinic Note reveals complaint of pain in the chest while running for 2 days. The provisional diagnosis was exertional chest pain. An EKG was within normal limits. The Veteran stated he did not want to be referred for a consultation. 

An October 13, 1994, Chest X-ray was read as normal. 

An October 20, 1994, Chest X-ray was read as consistent with pneumonia. 

A March 10, 1995 Chest X-ray was read as normal with normal heart size. 

A June 25, 1995, Clinic Note reveals complaint of chest pain for 11 hours. Pain was lessened by Pepto Bismol. Pain was worse when lying down. An EKG was read as normal. The assessment was gastroesophageal reflux. 

A December 13, 1995, Clinic Note reveals complaint of chest pain for 6 months, on and off. The assessment was gastro-esophageal reflux. It was noted that the Veteran was treated with Mylanta and Zantac. 

A June 26, 1996, Clinic Note reveals the Veteran ran out of acid-reducing medication and experienced reflux symptoms.

An August 22, 1996, Clinic Note reveals complaint of chest pain. The Veteran's chest pain was found to have a gastrointestinal etiology. It was noted that the Veteran's symptoms were completely relieved with a GI cocktail of medication. 

A September 19, 1996, Clinic Note reveals a complaint of several episodes of chest pain with substernal radiation to the neck over the past several years. After exercise testing and ECG, the impression was no evidence of ischemia.

An October 28, 1996, Clinic Note reveals complaint of chest pain. The examiner noted that it could be vasovagal reaction or arrhythmia.

A January 30, 1997, Chest X-ray was read as negative.

A February 22, 1997, Retirement Examination reveals normal lungs and chest. GERD was noted. A February 22, 1997, Report of Medical History reveals a positive response to history of pain or pressure in chest.

The Veteran filed his initial disability claim in July 1997. There, he claimed a heart condition "1st AV Blk."

The Veteran was admitted to Beaumont Army Medical Center on September 12, 2003, with complaint of chest pain since earlier that day. The pain was determined to be non-cardiac although an EKG was abnormal (VBMS record 11/24/2003).

A September 13, 2003, Discharge Summary reveals the Veteran presented with atypical chest pain in the morning of admission stating the pain was on the left side of his chest, sharp in nature, and radiated to his whole left side, 8-9/10 in intensity, and worse with movement. He denied shortness of breath, nausea, vomiting, or diaphoresis, but complained of some lightheadedness. Discharge diagnosis was atypical chest pain (VBMS record 11/24/2003).

An October 6, 2003, Clinical Note reveals complaint of chest pain with recent admission to hospital. CT scan and X-ray were normal. A graded exercise test showed non-specific ST wave changes with excellent functional capacity. Echocardiogram showed normal left ventricle size and right function with mild left ventricle hypertrophy. Left ventricle wall motion was grossly normal. Left ventricle ejection fraction was 60-65 percent. A mitral anterior leaflet with thickness and redundancy was noted, but no mitral valve prolapse. Ultrasound was negative for deep-vein thrombosis in the lower extremities. The examiner assessed atypical chest pain with negative exercise stress test (VBMS record 12/20/2003 at 36).

An October 29, 2003, Chest Consultation reveals the Veteran's assertion that his recent hospital admission was for an acute myocardial infarction (VBMS record 12/20/2003 at 4). 

The report of a VA General Medical Examination dated February 2004 reveals the Veteran's account of a 1984 routine physical examination where an EKG diagnosed 1st degree AV (atrioventricular) block. He stated that he was treated on an outpatient basis. At the time of the examination, he did not have any chest pain. The Veteran stated that, in 1986, he started having chest pain. He had chest pain on and off since 1986. The examiner noted that, in September 2003, he was admitted to William Beaumont Army Medical Center and appropriate studies were done to rule out coronary heart disease. A stress test was done and it was negative. A cardiac profusion study was done and it was negative. An EKG was done and that showed mild left ventricular hypertrophy. At that time, physicians diagnosed that the Veteran did not have coronary heart disease and he did not have a myocardial infarction, but that probably his chest pain was due to intercostal neuritis. The Veteran reported daily chest pain and this chest pain was usually lasting 8 or 9 hours. Sometimes the chest pain was daily and sometimes it was every other day. He reported severe episodes of chest pain about once per week. Nitroglycerin did not relieve the chest pain. Also the Veteran stated that, in 1999, hypertension was diagnosed and he had been on medication for hypertension since 1999. 

The February 2004 report reflects an examination of the chest was essentially unremarkable. EKG showed non-specific ST changes and 1st-degree AV block. The examiner assessed hypertensive heart disease with 1st-degree AV block and with mild left ventricular hypertrophy by echocardiogram associated with intercostal neuritis. 

An April 26, 2005, Emergency Department Note reveals complaint of chest pain that was reproducible and pain upon moving, after walking on treadmill. The assessment was non-cardiac chest pain (VBMS record 04/16/2008).

A May 9, 2005, Bone Scan reveals the Veteran complained of recurrent atypical chest pain. A cardiac work up revealed no specific findings. EKG in 2003 was noted as normal. A bone scan revealed normal uptake for the ribs. Soft tissues were unremarkable. The large joints had mild uptake. He was assessed with mild degenerative joint disease (VBMS record 04/16/2008, at 2-4).

A January 30, 2006, Examination Report from A. Varela, MD, reveals a history of cardiomegaly though there was no indication of cardiomegaly on the most recent chest X-ray, EKG, or echocardiogram given. A chest X-ray on September 12, 2003, showed cardiomegaly; an echocardiogram on September 13, 2003, showed mild left ventricular hypertrophy. Dr. Varela commented that he probably did have cardiac enlargement, maybe from untreated hypertension, which had since resolved with treatment of hypertension (VBMS record 1/09/2006).

A February 22, 2006, Clinical Note from Beaumont Army Hospital reveals a notation of chronic chest pain (VBMS record 10/09/2009).

The report of a VA examination dated September 2007 reveals the examiner's account that, in reviewing the chart and examining the Veteran and taking history, it is evident that he indeed did have labile hypertension which is a precursor to sustained hypertension. By the definition of blood pressures of 140 or over and 90 or over he had numerous documentations of blood pressure over that range, but there was still a drop into the normal range. The Veteran had evidence of longer-standing blood pressure elevation on the basis of left ventricular hypertrophy on a 2003 echocardiogram. Taking in total, the examiner opined that it is more likely than not that the Veteran had hypertension in its early form while he was in the service and this was confirmed later.

The Board observes that service connection has separately been granted for hypertension. 

A February 12, 2008, VA Chest Examination reveals the examiner's notation that on February 26, 2007, the Veteran had been evaluated because of chest pain. The diagnosis was emotional and physical stress, but no coronary problems (VBMS record 11/05/2008 at 19).

An April 19, 2011, Clinical Note from S. Ng, MD, reveals the Veteran had been referred from primary care for evaluation of chest pain. He had a long history of the same type of chest pain. The Veteran reported a prior trauma with a superficial bullet injury to the left chest. He now gets left-sided chest pain in this same area, non-exertional. Prior stress testing x3 and echo were reviewed and were unremarkable. He reported this time because symptoms were more severe in nature. He was reportedly active with elliptical and lifting weights without any chest pain (VBMS record 07/28/2011). 

A June 6, 2011, Clinical Note reveals chest pain had been evaluated by cardiology with no new recommendations. The Veteran was offered elective catheterization, however he refused. The cause was determined to be atypical chest pain likely due to a gunshot wound he suffered years ago. Pain was reproducible on examination (VBMS record 07/28/2011).

In a July 2011 written account, the Veteran reported: 

My Atypical chest pain started after I was hit in the chest by a ricochet bullet in the1980's. We were out practicing for the 45 range. We were shooting at bottles and cans on top of large stones. I was practicing with what I believe was a 25 automatic and when I shot the gun the bullet bounced back off the stone and hit me on the left side of my chest over my heart. I caught the bullet when it bounced off my chest and at that point we stop shooting. The bullet was flatten[ed] and did not penetrate my chest so I never thought about that incident again. In the 1980's I started having chest pains but I never put that incident and chest pain together as a cause and effect before. 

The Veteran continued that, in April 2011, he went to a new Primary Care Manager at William Beaumont Army Medical Center, Dr. Stephanie Ng, who stated that she wanted to get to the bottom of the issue of why he was having so much pain in the chest. According to the Veteran, in April 2011, he was given a CT scan and coronary angiogram, which showed that:

the circumflex itself had a filling defect in its proximal third, perpendicular to the axis of the vessel and this had been interpreted as an artifact versus a true intraluminal defect. Numerous views were analyzed in different positions with the same conclusion April 19, 2011, Dr. Spangler noted long history of same type of chest pain. Prior trauma with a superficial bullet injury to left chest June 6, 2011, Dr. Stephanie Ng noted determined to be atypical chest pain likely due to gunshot wound he suffered years ago. I believe when the bullet hit me in the chest even though it did not break my skin, the impact must have splintered a small piece of bone off my ribcage and lodged that piece of bone, in my heart in turn causing me to have atypical chest pains.

The report of a VA heart examination dated May 2016 reveals the Veteran's report of onset of symptoms in the 1980s. The Veteran was on a firing range, and a bullet fragment ricocheted and the fragment struck his left chest wall. The wound/contusion had remained painful ever since. Deep breaths or pressure over the site of the bullet fragment strike can provoke unreasonable pain. He never developed any dyspnea with exertion or chest pressure with exertion. The condition remains the same. He reported pain only with deep breaths or pressure over the site of the original injury. The examiner found no ischemic heart disease. EKG of May 27, 2016, showed cardiac hypertrophy. A June 8, 2016, X-ray showed atherosclerotic changes of the aorta. A May 25, 2016, echocardiogram was normal. There was no impact on his ability to work. The only true cardiac condition was the presence of an artifact in the circumflex artery that has been seen on two echocardiograms, the latest being October 25, 2011, and which is clinically of no consequence or symptomatic. The Veteran proposed the possible nature of the artifact was a retained bullet fragment. The examiner noted this theory has never been confirmed by any medical caregiver in the service medical records, and he has never had documented any penetrating bullet injury. 

The May 2016 VA examiner's opinion was that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness. The rationale was that, while the Veteran attributes his chest pain to an active duty incident of a ricochet bullet chest wall contusion that did not break the skin, a record search revealed no mention of a bullet wound ever. As such the service treatment records do not support that the current reproducible chest wall pain has anything to do with an active duty injury. 

The examiner also opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected condition. The rationale was that the Veteran's current chest pain is reproducible by externally applied manual pressure on the left lower chest wall. The chest pains provoked by GERD, cardiomyopathy, and hypertension, cannot be reproduced by externally applied manual pressure on the chest of a given individual, and therefore, could not be related to the chest pain experienced by this Veteran. Reports of chest pain are vague as to triggers, onset, nature, and duration. As no cause has ever been found, no treatment has ever been instituted to minimize or stop the symptoms and establish a time when there was an absence of symptoms.

After a review of all of the evidence, the Board finds that there is no current nonservice-connected disorder manifested by chest pain. While the Veteran experiences symptoms of chest pain, there is no identified cause for these symptoms other than the already service-connected disabilities of GERD, cardiomyopathy, and hypertension. 

Regarding the Gulf War provisions, the Veteran's symptoms have been attributed to known clinical diagnoses which are not among the unexplained chronic multisymptom illnesses. Therefore, those provisions are not applicable.

The Board notes that while cardiovascular-renal disease is a presumptive disease under 38 C.F.R. § 3.309(a), there is no such diagnosis in this case. Accordingly, the presumption of service connection and the provisions regarding continuity of symptomatology are not for application. 

While the Veteran was treated in service on multiple occasions for complaints of chest pain, there were no pertinent findings or diagnoses. At service separation, his chest was clinically normal. This is probative evidence that there was no disorder at that time. 

Regarding the Veteran's recent assertion that he was hit in the chest by a ricochet bullet in service, the Board finds that this is not credible. Notably, the account was never reported until 2011, 15 years after service separation. The Veteran has never provided more than a vague description of the date of the incident-describing it as occurring in the 1980s. Moreover, the Veteran has not been consistent in relating the account even after he first reported in 2011. 

The Veteran initially described a superficial strike from the bullet which did not break the skin and which he was able to catch after it hit him. However, when the May 2016 examiner discussed the matter of an "artifact" in the circumflex artery with the Veteran, the Veteran proposed that this was a retained bullet fragment from the incident. The description of an incident resulting in a retained bullet fragment lodging in a portion of the coronary artery is materially inconsistent with the description of a superficial strike of the chest which did not break the skin. 

The May 2016 description is also in conflict with the fact that the Veteran never reported the incident in service. While it is plausible in view of his initial description of a superficial strike that an individual might not report such an incident, given the Veteran's established history of seeking treatment on numerous occasions for chest pain, both in service, and after service, his assertion that he incurred a bullet strike to the chest resulting in a retained bullet fragment in a portion of the coronary artery is inconsistent with his established history and simply not plausible. 

This second account is also in conflict with the normal clinical findings for the chest at service separation. Moreover, the defect noted in 2011 was not found on numerous post-service examinations. 

In sum, the Board finds that the Veteran's account of sustaining a chest injury or disease in service is not credible. The Board finds more convincing the normal clinical findings at service separation. The Board finds that, consistent with the service records, while the Veteran complained of chest pain on multiple occasions, there was no injury or disease of the chest at any time during service. 

The Board also finds that there is no current disorder, whether service-connected or nonservice-connected, to which the Veteran's complaints can be attributed. In so finding, the Board acknowledges the opinion of the May 2016 examiner that the Veteran's complaints are not consistent with GERD, cardiomyopathy, and hypertension. 

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms. "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998). Accordingly, service connection cannot be granted for symptoms that cannot be attributed to an injury or disease in service.

While the decision in Sanchez-Benitez was vacated and remanded in part by the Federal Circuit, the basis for that decision related to necessary development for an increased rating claim. The Federal Circuit declined to determine whether pain alone, without a diagnosed or identifiable underlying malady or condition constitutes a disability. The Federal Circuit commented however that "[e]ven assuming arguendo that free-standing pain wholly unrelated to any current disability is a compensable disability, such pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence. Such a "pain alone" claim must fail when there is no sufficient factual showing that the pain derives from an in-service disease or injury. Sanchez-Benitez, 259 F.3d at 1361-1362. 

In this case, the Board has found that there is no in-service disease or injury to which the Veteran's current chest pain can be attributed. Accordingly, citation to Sanchez-Benitez is appropriate. 

In summation of the Board's findings, the Veteran has chest pain which has been attributed to known diagnoses, and which is not related to service or to any service-connected disability. In light of these findings, the Board concludes that service connection for a disorder manifested by chest pain is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letter in September 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding each claim, as well as medical opinions. The Veteran has made written allegations of inadequacy regarding virtually every examination and opinion. These generally relate to allegations that the examiner did not record or take into consideration all of his complaints and symptoms, did not accurately measure his degree of impairment, or did not thoroughly review the record. 

As reflected above, the Board has considered the Veteran's statements and reports of history carefully. In some instances, the Board has found his statements to be less than credible. In all other instances, the Board has afforded the benefit of the doubt. The Board is satisfied that the Veteran has been provided adequate examinations and medical opinions regarding each issue, and that no further development is necessary or could reasonably be expected to benefit these claims. See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions obtaining new examinations and medical opinions addressing these claims. 









CONTINUED ON NEXT PAGE-ORDER

ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for a disorder manifested by chest pain is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


